Citation Nr: 1706142	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  10-44 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sleep disability, to include obstructive sleep apnea, to include as secondary to sinusitis.  

2.  Entitlement to service connection for a pulmonary disability, to include sarcoidosis claimed as the result of chemical exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from November 1989 to August 1995, with service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) which determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for obstructive sleep apnea and denied service connection for sarcoidosis.  The Veteran appeared at an April 2013 hearing before a Veterans Law Judge at the RO.  A hearing transcript is of record.  In March 2014, the Board determined that new and material evidence had been received to reopen the claim of service connection for obstructive sleep apnea and remanded that issue and the issue of service connection for sarcoidosis to the RO for additional development.  

In April 2016, the Veteran was informed that the Veterans Law Judge who had conducted the April 2013 Board hearing was unavailable to participate in a decision in the appeal and he therefore had the right to an additional hearing before a different Veterans Law Judge.  In April 2016, the Veteran requested an additional Board hearing.  The Veteran appeared at a September 2016 hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.  


REMAND

The Veteran asserts that service connection for obstructive sleep apnea is warranted as the onset of the disability is either related to service-connected sinusitis or was aggravated by a service-connected disability.  At the April 2013 Board hearing, the Veteran testified that the headaches and other sinusitis-related symptoms prevented him from properly using the prescribed CPAP mask.  

The Veteran also contends that service connection for pulmonary sarcoidosis is warranted as the disability was aggravated by respiratory impairment associated with both the service-connected sinusitis and the obstructive sleep apnea.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Service connection shall be granted on a secondary basis where it is demonstrated that a service-connected disability has aggravated a nonservice-connected disability.   38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for sinusitis.  

In support of the claims for service connection, the Veteran submitted an article from stating that, "nasal obstruction due to a deviated septum, allergies, or sinus problems" is among the risk factors for sleep apnea.  At the April 2013 Board hearing, the Veteran testified that he could not use the CPAP machine in the proper manner because of the headaches associated with the sinus conditions.  At the September 2016 Board hearing, the Veteran's spouse testified that they tried all the masks that they had in stock and nothing worked and that the headaches had been severe.  

A May 2014 VA sleep apnea examination diagnosed obstructive sleep apnea.  The examiner concluded that the Veteran's sleep apnea was not due to service.  The examiner stated that the Veteran's obstructive sleep apnea was not caused or aggravated (in whole or in part) by service-connected sinusitis and that there was no objective evidence of ongoing chronic sinusitis.  The examiner stated that medical literature did not support the claim.  The examiner stated that if there is nasal congestion at night due to sinus disease (whether due to infection or allergy), the mouth automatically opens so that there is air/oxygen delivery to the lungs.  The examiner stated that there was no objective data to support the Veteran's claim.  The examiner opined that sinusitis did not cause or aggravate the sleep apnea pathophysiology.  The examiner did not address or otherwise discuss either the medical article indicating that sinus disabilities are a risk factor for the onset of sleep apnea or the Veteran and spouse's testimony that the service-connected sinusitis prevented proper treatment of the obstructive sleep apnea and thus aggravated it.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA obtain an evaluation, the evaluation must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because of the cited deficiencies in the May 2014 VA examination report, the Board finds that further VA examination is necessary to adequately address the issues raised by this appeal.  

Clinical documentation dated after May 2014 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Sarcoidosis and obstructive sleep apnea both affect the respiratory system.  Because of the nature of the Veteran's contentions, the Board finds that the issues of entitlement to service connection for sarcoidosis and obstructive sleep apnea are inextricably intertwined, and the sarcoidosis claim must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of the obstructive sleep apnea and the pulmonary sarcoidosis after May 2014, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available records.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2016).  

2.  Associate with the record any VA medical records not already of record of pertaining to treatment of the Veteran, including that provided after May 2014.  

3.  Schedule the Veteran for a VA respiratory examination to assist in determining the nature and etiology of any identified sleep apnea and pulmonary sarcoidosis and any relationship to active service or service-connected disabilities.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  Service connection has been established for sinusitis.  The examiner should provide the following opinions:

(a)  Diagnose all sleep apnea and pulmonary disabilities found.  

(b)  Does the service-connected sinusitis affect the treatment of any identified sleep apnea to include the use of a CPAP machine?

(c)  Is it at least as likely as not (50 percent probability or greater) that any identified sleep apnea had its onset during active service or is related to any incident of service?  

(d)  Is it at least as likely as not (50 percent probability or greater) that any identified sleep apnea is due to or the result of the service-connected sinusitis?  

(e)  Is it at least as likely as not (50 percent probability or greater) that any identified sleep apnea has been aggravated (permanently increased in severity beyond the natural progress of the disorder) due to the service-connected sinusitis?  

(f)  Is it at least as likely as not (50 percent probability or greater) that any identified pulmonary disability, to include sarcoidosis, had its onset during active service or is related to any incident of service?  

(g)  Is it at least as likely as not (50 percent probability or greater) that any identified pulmonary disability, to include sarcoidosis, is due to or the result of the service-connected sinusitis?  

(h)  Is it at least as likely as not (50 percent probability or greater) that any identified pulmonary disability, to include sarcoidosis, has been aggravated (permanently increased in severity beyond the natural progress of the disorder) due to the service-connected sinusitis?  

4.  Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

